Citation Nr: 1236984	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  09-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for residuals, right thumb laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from July 1975 to June 1978.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. A hearing was held at the RO before a Decision Review Officer (DRO) in November 2009, the transcript of which is           of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Through a June 2009 VA Form 9 (Substantive Appeal to the Board) the Veteran checked the appropriate designation for requesting a Travel Board hearing before a Veterans Law Judge (VLJ). However, the Veteran further provided a statement that she was requesting a hearing before a DRO. In November 2009, a hearing before a DRO was held. 

Thereafter, the Board sent the Veteran August 2012 correspondence requesting that the Veteran clarify whether she still wanted a Board hearing, and if so, what type.  In September 2012, the Veteran confirmed that she did want a Travel Board hearing. Hence, the case must be remanded for purposes of scheduling this proceeding.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before a Veterans Law Judge at the earliest opportunity, and notify the Veteran of the date, time and location of this hearing. Place a copy of the hearing notice letter in the claims file. If, for whatever reason, the Veteran changes her mind and withdraws her request for this hearing or does not appear for it on the date scheduled, also document this in the claims file.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


